Citation Nr: 1236172	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in May 2011 wherein the Board denied the benefit sought on appeal.  The Board also dismissed the appellant's claims to reopen his claim for entitlement to service connection for diabetes mellitus, type II, and his claims for entitlement to a compensable evaluation for tinea pedis, cruris and manus, and entitlement to a compensable evaluation for back and bilateral arm scars.  The Board also remanded the appellant's claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The appellant appealed the Board's May 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court), insofar as it denied his claim to reopen his claim for entitlement to service connection for peripheral neuropathy.  In February 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The August 2010 videoconference hearing transcript showed that the appellant's attorney raised the issue of whether there was clear and unmistakable error (CUE) in the April 2003 rating decision that denied service connection for peripheral neuropathy.  This issue has not been adjudicated by the RO, and therefore, is referred to the RO for appropriate action.

As noted above, the issue of entitlement to service connection for TDIU was remanded by the Board in August 2010 and remains on appeal.

The reopened claim of entitlement to service connection for peripheral neuropathy, to include due to exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the appellant's claim of entitlement to service connection for peripheral neuropathy and the appellant did not file a timely notice of disagreement with the rating decision. 

2.  In a September 2003 rating decision, the RO confirmed and continued the previous denial of service connection for peripheral neuropathy.  The appellant did not file a timely notice of disagreement and the rating decision became final.

3.  Evidence submitted subsequent to the September 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
	

CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final as to the claim of entitlement to service connection for peripheral neuropathy.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the September 2003 rating decision to reopen the claim of entitlement to service connection for peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant filed a claim to reopen his claim for entitlement to service connection for peripheral neuropathy.  For the reasons that follow, the Board finds that the claim should be reopened.

The appellant's claim for entitlement to service connection for peripheral neuropathy was initially denied by the RO in an April 2003 rating decision.  The RO found that there was no evidence that the appellant was treated for peripheral neuropathy in service, within one year of his last possible exposure to Agent Orange, or that it was related to his service-connected shell fragment wounds.  The appellant was notified of the decision in April 2003, including notice of his right to appeal.  The appellant did not file a notice of disagreement with the April 2003 rating decision.

New evidence was received by VA within one year of the April 2003 rating decision, including an August 2003 VA examination.  Thus, the claim was reconsidered.  38 C.F.R. § 3.156(b) (2011); See also 38 C.F.R. § 20.304 (2011).  In a September 2003 rating decision, the RO confirmed and continued the previous denial of service connection for peripheral neuropathy.  The RO found that there was no evidence the peripheral neuropathy of the lower extremities was incurred in service or manifested to a compensable degree within a year after discharge from service.  The RO stated that it reconsidered the issue because the appellant had filed a claim for service connection for diabetes mellitus, type II, which can have peripheral neuropathy as a complication.  However, the August 2003 VA examiner found that the peripheral neuropathy was not a complication of diabetes mellitus, type II.  The appellant was notified of the rating decision in September 2003, including notice of his right to appeal.  The appellant did not file a notice of disagreement with the September 2003 rating decision.  Thus, it became final.  38 U.S.C.A. § 7105.

In August 2007, the appellant filed a claim for unemployability due to neuropathy and PTSD.  The RO construed this as a claim to reopen his claim for entitlement to service connection for peripheral neuropathy.  

The evidence of record at the time of the last final denial decision in September 2003 included his service treatment records, VA treatment records, an April 2003 VA examination, a July 2003 Social Security Administration decision, and private treatment records from Dr. S.R.C.

The evidenced added to the claims file since the last final denial decision in September 2003 included additional Social Security Administration records and VA treatment records, additional private treatment records, and statements from the appellant and his ex-wife.

In a letter dated in July 2007, the appellant's ex-wife stated that her husband was not the same when he returned from serving in Vietnam in 1969.  She stated that he was not the man that she remembered when he returned from Vietnam.  She noted that he suffered daily with nerve problems.  In a statement dated in July 2007, another ex-wife of the appellant stated that the appellant suffered from his legs going numb and then coming back to life.

At the August 2010 hearing before the undersigned Veterans Law Judge, the appellant stated that he had experienced peripheral neuropathy since a few days after he returned from Vietnam.  (August 2010 Board Haering Transcript (Tr.) at 3)  He stated that he felt something similar while he was in Vietnam, but when he got out, it seemed like it just never went away.  (Id.)  He reported that his feet and legs hurt all the time while he was in service.  (Tr. at 4)  He stated that the symptoms he currently felt with the neuropathy included tingling and burning of his extremities, which was consistent with what he felt while he was in Vietnam.  (Id.)  The appellant reported that he did not seek treatment in Vietnam because it was hectic at times to get help unless you were injured in some kind of way.  (Tr. at 5)  

The Board notes that the evidence added to the claims file since the last final denial decision included copies of service personnel records from the appellant's active service and service in the Army Reserves.  These records are duplicates of evidence previously of record at the time of the last final rating decision.  Thus, the records are not new.

As a lay witness, the appellant is competent to report symptoms capable of lay observation, such as symptoms of peripheral neuropathy.  The appellant's ex-wives are competent to report that they observed the appellant complaining of symptoms of peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence received subsequent to the last final decision in this case is presumed to be credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, their statements are presumed to be credible.     

The statements from the appellant and his ex-wives are new, as they were not of record at the time of the last final denial of the claim in September 2003.  At the time of the last final denial in September 2003, the appellant had contended that his peripheral neuropathy began in service.  See March 2002 claim.  However, the appellant had not specifically asserted that he had continuous symptoms of peripheral neuropathy that felt the same as his current symptoms.  As the appellant is competent to report that he had symptoms of peripheral neuropathy in service, and that he has had the symptoms since service, and his statements are presumed to be credible for purposes of reopening, the Board finds that the appellant's statements are material to his claim.  As noted above, in Shade v. Shinseki, the Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  Where a Veteran is trying to prove the existence of a chronic disease inservice or during an applicable presumption period, and where a Veteran is trying to prove that he or she presently has the same condition, evidence of continued symptomatology can be offered.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997).   

The appellant's previous claim was denied because there was no evidence of a nexus between the appellant's peripheral neuropathy and service.  The new evidence from the appellant indicates that he had continuous symptoms of peripheral neuropathy since service, indicating a possible nexus between the appellant's peripheral neuropathy and service.  Therefore, the evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds the new evidence raises a reasonable possibility of substantiating the claim.  See Justus, supra; 38 C.F.R. § 3.156(a) (2009).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for entitlement to service connection for peripheral neuropathy is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy is reopened.


REMAND

The Board finds that the reopened claim must be remanded for additional development prior to appellate adjudication.  The evidence of record includes an April 2002 VA Agent Orange examination report.  The report states that results of the appellant's examination and laboratory tests showed "Agent Orange cause: peripheral neuropathy."  The report does not contain an explanation for the opinion.  The appellant's peripheral neuropathy and claimed diabetes mellitus were evaluated at a VA examination in August 2003.  The VA examiner stated that peripheral neuropathy had been ongoing greater than the last five to six years.  The VA examiner stated that etiology was unknown at that time, but peripheral neuropathy was not secondary to two single evaluations of random blood sugars.  However, the VA examiner did not provide an opinion as to whether the peripheral neuropathy was related to service, to include exposure to Agent Orange.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant's VA treatment records reflect that he has been diagnosed with peripheral neuropathy and thus has a current disability.  The appellant's service personnel records reflect that he served in Vietnam during the Vietnam War era.  He is thus presumed to have been exposed to Agent Orange.  As the Agent Orange examination report indicates that Agent Orange may have caused peripheral neuropathy, and the August 2003 VA examination did not address the whether the appellant's peripheral neuropathy was related to service, there is insufficient evidence of record for VA to make a decision.  Consequently, a VA examination is necessary.  

The Board notes that it finds the appellant's assertions of having continuous symptoms of peripheral neuropathy since service to be less than credible.  The more contemporaneous evidence of record from 2002, including the April 2002 Agent Orange examination, a June 2002 private examination report, and January 2002 and April 2002 VA treatment records reflect that the appellant reported experiencing symptoms of peripheral neuropathy for 3 to 8 years prior to those dates.  As the appellant's more recent statements at the August 2010 Board hearing asserting continuity of symptoms since service conflict with the more contemporaneous evidence of record, the Board finds the appellant's assertions to be less than credible.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine whether it is at least as likely as not (meaning likelihood of at least 50%) that the appellant's peripheral neuropathy is related to service, to include exposure to Agent Orange.  

The VA examiner should note that the Board finds the appellant's assertion of continuity of symptoms of peripheral neuropathy since service at the August 2010 Board hearing to be less than credible.  However, applicable law provides that service connection may be established for a disease initially demonstrated subsequent to service if it is shown to be etiologically related to service.  38 C.F.R. § 3.303(d) (2011).

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the reopened issue on appeal of entitlement to service connection for peripheral neuropathy, to include due to exposure to Agent Orange.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


